Citation Nr: 0104990	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right index 
finger disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran had certified active service from September 1991 
to March 1992, with additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (the Board) on appeal 
from June 1996 and subsequent rating decisions of the 
Montgomery, Alabama, Regional Office (RO). 

In August 2000, the Board remanded the case for procedural 
considerations.  Subsequently, a September 2000 rating action 
found that the veteran's claims remained denied.

The issues of entitlement to service connection for right 
shoulder, right index finger, and right hip disorders, will 
be addressed in the remand portion of this document.


FINDINGS OF FACT

1.  The veteran is currently service connected for bilateral 
sensorineural hearing loss.

2.  The veteran currently has tinnitus which is consistent 
with his service connected hearing loss and his military 
service as a tank crewman.

CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

The service medical records show that the veteran's hearing 
underwent a decrease during service.  Service connection for 
bilateral sensorineural hearing loss was granted in September 
1997. 

On VA audiologic examinations in December 1995 and December 
1998, the veteran reported bilateral tinnitus.  The examiners 
noted that the veteran was exposed to excessive noise in the 
military with and without the use of hearing protection.  His 
tinnitus was characterized as a pulsing tone in the right ear 
and a loud constant tone in the left ear.  Both examinations 
noted sensorineural hearing loss in both ears.

The veteran currently has tinnitus as well as a service 
connected bilateral sensorineural hearing loss.  The records 
show that the veteran served as a tank crewman during the 
Gulf War.  Given the lack of evidence of any other cause for 
his tinnitus, the Board finds that tinnitus cannot be 
dissociated from the veteran's sensorineural hearing loss, 
and service connection is warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The RO was unable to obtain the service medical records for 
the veteran's period of active service from September 1991 to 
March 1992.  The veteran was able to obtain at least partial 
records for that period.  He continues to contend that a 
December 1991 separation examination was conducted at Ft. 
McClellan in Alabama, and that that record was apparently 
lost or misplaced.  Under the new duty to assist provisions, 
the RO may need to take additional steps to attempt to obtain 
the missing service medical records. 

The Board also notes that the veteran has not undergone a VA 
examination since 1995.  An examination is necessary to 
determine if the veteran has current right shoulder, index 
finger and hip pathology that may be associated with his 
period of active duty. 

Accordingly, this case is REMANDED for the following:

1.  The RO should make a further attempt 
to obtain the veteran's missing service 
medical records, particularly the 
separation examination apparently 
conducted on or about December 13, 1991, 
at Ft. McClellan, Alabama.  

2.  The RO should schedule the veteran 
for a VA examination by an orthopedic 
specialist to determine the nature and 
probable etiology of any right shoulder, 
right index finger, and right hip 
pathology.  His claims folder, including 
all available service medical records, 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
necessary tests, such as X-ray studies, 
should be conducted.  The examiner should 
express an opinion whether it is likely, 
unlikely, or at least as likely as not, 
that any current pathology is related to 
the veteran's claimed inservice car 
accident in 1991.  The examiner must 
include complete rationale for any 
conclusions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The claims should be readjudicated.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



